Per Curiam:
The action being merely to recover possession of the bank book, there was no question presented to the court which justified it in entertaining an action for an accounting between the parties. The judgment must, therefore, be affirmed, with costs, without prejudice to an action by the defendant to determine whether there was a copartnership and for an accounting as between the parties. Present—Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ. Judgment affirmed, with costs, without prejudice to an action by the defendant to determine whether there was a copartnership and for an accounting as between the parties.